Citation Nr: 1137763	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-16 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for chronic lumbar strain with degenerative joint disease.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2004 to January 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The evidence of record demonstrates the Veteran's lumbar spine is characterized by subjective complaints of pain, weakness, stiffness, warmth, fatigue, lack of endurance, an inability to lift heavy objects, and use of a back brace, and by objective findings of chronic strain, degenerative joint disease, forward flexion to 110 degrees, combined range of motion to 300 degrees, normal gait, scoliosis, localized tenderness, and no muscle spasm or guarding.   


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for chronic lumbar strain with degenerative joint disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5237-5010 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Board finds that the VCAA notice requirements have been satisfied by a March 2007 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show she had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed her it had to obtain any records held by any federal agency. This letter also informed her that on her behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that she could obtain private records herself and submit them to VA.


The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the March 2007 letter also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the current appeal, VA has obtained the Veteran's service treatment records and VA outpatient treatment records during active service from August 2005 to January 2007 and post active service from April 2007 to September 2007. 

The Veteran was provided a VA examination in connection with her claim on appeal in September 2007. The VA examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. Although the claims file was not available for review, the examiner noted review of service treatment records submitted by the Veteran, to include a December 2006 x-ray report. The examiner also considered the Veteran's reported detailed and accurate history, which the Board finds was consistent with the clinical evidence of record. The Board finds the VA examination report is probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board acknowledges that the Veteran's most recent VA examination was in September 2007; however, an additional VA examination is not warranted in this case because the evidence of record does not show that examination report was inadequate for rating purposes or that her service-connected disability has worsened. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

In a November 2007 notice of disagreement, the Veteran contends that a higher rating is warranted for her service-connected chronic lumbar strain with degenerative joint disease.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West Supp. 2010). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45 (2011), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). The factors involved in evaluating and rating disabilities of the joints include restricted or excess movement of the joint, weakened movement, excess fatigability, incoordination, and pain on movement. 38 C.F.R. § 4.45 (2011).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2011). Otherwise, the lower rating will be assigned. Id. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2011).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the current rating criteria, the Veteran's service-connected chronic lumbar strain with degenerative joint disease is evaluated at 10 percent disabling. See 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5010 (2011). Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2011). 

Arthritis due to trauma is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011). Degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved. Where limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint (including the ankle and the knee) or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

When evaluating all lumbar spine disabilities, to include limitation of motion, the rating agency shall use a general rating formula for diseases and injuries of the spine, unless the disability is rated under the formula for rating intervertebral disc syndrome based on incapacitating episodes (renumbered as Diagnostic Code 5243). 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011). For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires treatment and bed rest prescribed by a physician. Id. at Note (1). 

The rating criteria, in pertinent part, provides a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness that does not result in an abnormal gait or abnormal spinal contour; or, the existence of a vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is present. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, and left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

After carefully reviewing the evidentiary record, the Board also finds that a preponderance of the evidence is against a finding that an initial evaluation in excess of 10 percent is warranted under Diagnostic Codes 5237-5010. 

At the September 2007 VA examination, the Veteran was diagnosed with chronic lumbar strain with mild degenerative joint disease. In November 2006 and December 2006 VA outpatient treatment records, she demonstrated full range of motion of her lumbar spine, as well as at the VA examination where she exhibited forward flexion of the lumbar spine to 110 degrees and a combined range of motion to 300 degrees. 

VA outpatient x-ray reports of the Veteran's lumbar spine revealed mild rightward rotation in December 2006, which the VA examiner interpreted as positional scoliosis, and levoconvex upper and mid lumbar scoliosis in September 2007. Despite such x-ray findings of scoliosis, the VA examiner opined that the Veteran does not have congenital scoliosis of the spine, and there was no documentation by the VA examiner or in the VA outpatient treatment records to show the Veteran had muscle spasm or guarding resulting in an abnormal gait, or an abnormal contour, such as scoliosis. Moreover, there were no x-ray findings of involvement of two or more major or two or more minor joint groups, with occasional incapacitating exacerbations. Thus, a higher rating under Diagnostic Codes 5237-5010 is not warranted in this case. 

The Board has considered whether any other diagnostic codes pertaining to the lumbar spine are applicable in this case to warrant a higher initial rating for the service-connected disability on appeal.  

A separate evaluation based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes under Diagnostic Code 5243 is not warranted, as the VA examiner noted the Veteran has had zero incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

A separate evaluation is not warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2011). The Veteran denied any urinary retention or bowel incontinence in a May 2007 VA outpatient treatment record, and denied that her lower back pain radiates to her legs in November 2006, December 2006, and May 2007 VA outpatient treatment records, as well as at the VA examination. 

Since there is no clinical evidence that indicates the Veteran's entire lumbar spine being ankylosed or fractured during the appeal, Diagnostic Codes 5285 and 5286 are not for application in this case. At the VA examination, the Veteran denied her lumbar spine locking and the VA examiner noted that she arose rapidly from the examination waiting room sofa. In addition, as noted above, she exhibited full range of motion of her lumbar spine during the pendency of the appeal.

With respect to the possibility of entitlement to an initial evaluation in excess of 10 percent under 38 C.F.R. §§ 4.40, 4.45, the Board finds that the evidence of record does not support a higher disability rating on the basis of functional loss due to the service-connected lumbar spine disability. See DeLuca, 8 Vet. App. at 204-05; VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998). The Board emphasizes that the criteria of the general rating formula are to be applied with or without factors such as pain. See 38 C.F.R. § 4.71a (2011). 

At the VA examination, the Veteran subjectively reported having weakness, stiffness, warmth, fatigue, lack of endurance, and the inability to lift heavy objects or complete road marches pursuant to her Army Reserve duties; however, she did note her ability to run for about 30 minutes. In a November 2007 notice of disagreement (NOD), she also noted her use of a back brace, her need to sleep in an uncomfortable position due to her back pain, and her inability to do the things she is used to. The Veteran also reported pain in her lumbar spine. In a January 2007 VA outpatient treatment record, she specified that the pain occurred in the morning and during the night, and in a May 2007 VA outpatient treatment record, she described the pain as intermittent, spastic, and exacerbated by bending and sometimes sneezing. Most recently at the VA examination, the Veteran reported the pain occurred on a daily basis, but worse in the morning, after use of her back, and through all ranges of forward flexion, especially from 90 degrees to 110 degrees. 

Following the VA examination, the examiner noted that pain on repetitive use had the primary functional impact on the Veteran's lumbar spine; however, he found a zero degree additional loss, thus no change, in the Veteran's range of motion after three repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination. He opined that the Veteran's subjective complaints of pain outweighed the objective examination findings. Therefore, a higher disability rating for the Veteran's service-connected disability is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.

The Board has considered the Veteran's reported history of her back disability throughout the appeal and acknowledges that she is competent to report such symptoms because this requires only personal knowledge as it comes through ones senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994). She is not, however, competent to identify a specific level of her service-connected lumbar spine disability according to the appropriate diagnostic code. In this case, such competent evidence concerning the most recent nature and extent of the Veteran's chronic lumbar strain with degenerative joint disease has been provided in the medical evidence of record. As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If so, then the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating. Id.  

In this case, the schedular evaluation is not inadequate. The evaluation of 10 percent currently assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that manifestations required to warrant an initial evaluation in excess of 10 percent are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected lumbar spine disability. Accordingly, a referral for consideration of an extraschedular rating for the service-connected disability on appeal is not warranted.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for entitlement to an initial evaluation in excess of 10 percent for chronic lumbar strain with degenerative joint disease. See Gilbert, 1 Vet. App. at 55.

The Court has held that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2009).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2009) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case, TDIU consideration is not warranted.  The September 2007 VA examination report indicated that the Veteran is employed.  While the Veteran has indicated that the back causes difficulty with work, she has not claimed that the back disability alone has prevented her from maintaining or obtaining gainful employment, and there is no other evidence to this effect.

ORDER

Entitlement to an initial evaluation in excess of 10 percent for chronic lumbar strain with degenerative joint disease is denied.



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


